Citation Nr: 0319085	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  94-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder. 

2.  Entitlement to service connection for impaired vision. 

3.  Entitlement to service connection for sensitivity to 
light. 

4.  Entitlement to service connection for a urinary tract 
disorder, including as a result of exposure to Agent Orange. 

5.  Entitlement to a permanent and total nonservice-connected 
disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On February 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran is incarcerated.  Make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, visual, and 
genitourinary examinations.  Send the 
claims folder to the examiners for 
review.  Ask the examiners to state in 
the report if the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.  

(a) The orthopedic examiner is requested 
to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any left ankle disorder found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed left ankle 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should specifically 
review the findings of severe ankle 
strain noted during service in April 
1972.  

(b) The visual examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any visual 
disorders found to be present, including 
those manifested by sensitivity to light.  
The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed visual disorder is 
related to in-service exposure to Agent 
Orange.  

(c) The genitourinary examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any genitourinary disorders, including of 
the urinary tract, found to be present.  
The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed genitourinary 
disorder is related to in-service 
exposure to Agent Orange.  The examiners 
must provide comprehensive reports 
including complete rationales for all 
conclusions reached.  

2.   The veteran should also be afforded 
a general VA medical examination 
evaluating all of his previously 
diagnosed disorders.  The claims folder, 
as well as a copy of this REMAND, should 
be made available to the examiner prior 
to the examination.  Ask the examiner to 
state in the report if the claims folder 
was reviewed.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

(a) Specifically, the examiner should 
describe the level of disability 
attributable to the following conditions: 
(1) hepatitis; (2) diabetes mellitus; (3) 
any foot disabilities; (4) any lumbar 
spine disabilities; (5) any joint/bone 
disabilities, including of the right 
knee, left ankle, skull, collar bone, and 
jaw; (6) any eye disabilities; (7) any 
hypertension; (8) any hernia; (9) any 
skin disabilities; (10) any genitourinary 
disabilities; (11) any sinus 
disabilities; and (12) any other 
disorders noted in connection with the 
examination.

(b) All ranges of motion should be 
reported in degrees and the examiner is 
asked to describe what normal range of 
motion for the affected parts would be. 
The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result during 
flare-ups or on use.

(c) The examiner must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with the 
veteran's ability to obtain and maintain 
gainful employment caused by each 
disability identified on examination.  
The examiner should also state whether 
the veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





